DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Dependent claims, previously indicated as allowable subject matter in the prior office action, have been incorporated into the independent claims.
Terminal Disclaimer
The terminal disclaimer filed on January 13, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on copending application 16/782049, filed on February 4, 2020, has been reviewed and is accepted.  The terminal disclaimer has been recorded. Accordingly, the non-statutory obviousness-type double patenting rejections are withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to claim to address antecedent issues was given in a communication received from Raffi Gostanian (Registration No. 42595) on Feb 16, 2021.
The application has been amended as follows: 

	-- determining an audio amplitude to apply to the audio data, based on the location and the direction, when outputting the modified audio data; --
Claim 1, last line after “streams”, add
	-- , wherein an audio amplitude is determined to apply to the audio data, based on the location and the direction, when outputting the modified audio data --
Claim 8, line 6 after “data”, delete
	-- determine an audio amplitude to apply to the audio data, based on the location and the direction, when the modified audio data is outputted; --
Claim 8, last line after “streams”, add
	-- , wherein an audio amplitude is determined to apply to the audio data, based on the location and the direction, when the modified audio data is outputted --
Claim 15, line 6 after “data”, delete
	-- determining an audio amplitude to apply to the audio data, based on the location and the direction, when outputting the modified audio data; --
Claim 15, last line after “streams”, add
	-- , wherein an audio amplitude is determined to apply to the audio data, based on the location and the direction, when outputting the modified audio data --
Allowable Subject Matter
Claims 1, 3 – 8, 10 – 15 and 17 - 20 are allowable. The following is a statement of reasons for the indication of allowable subject matter: While the closest prior art being Kim et al. (U.S. Patent Application Publication 2016/0064002) and Lakkundi et al. (U.S. Patent Application Publication 2015/0296289) generally teaches determining location of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F SIEGEL whose telephone number is (571)272-5715.  The examiner can normally be reached on M-W 6:30am - 3pm, Th-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID SIEGEL/Examiner, Art Unit 2653            

/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653